THIS case is here on writ of error to review a judgment in favor of the defendants in error, plaintiffs below, against plaintiffs in error.
The defendants in error here are defendants in error in Detroit Fire and Marine Insurance Company v. Gagliardi, decided this day and reported in this volume at page 453. The controversies in the two cases arise out of the same fire and the law and facts are similar. Our determination of the other case is decisive of this one. *Page 475 
Judgment affirmed.
MR. JUSTICE BOUCK and MR. JUSTICE HOLLAND dissent.